Citation Nr: 1410693	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-00 717	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to the Veteran's service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to the Veteran's service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Patricia Veresink

INTRODUCTION

The Veteran served on active duty from March 1963 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that the issues were originally addressed as a single claim for bilateral peripheral neuropathy of the lower extremities.  As the claim is granted below and each extremity will receive its own disability rating, the Board has separated the claim into two issues.  However, as the issues stem from the same factual background, the analysis will address both simultaneously.    

The Board remanded the issues in December 2012 to obtain outstanding records and to afford the Veteran a VA examination.  The opinion was provided in February 2013.  The Board subsequently remanded the issues again in May 2013 to obtain additional records and to provide another VA examination.  The examination was provided in July 2013.  All outstanding records have been obtained and associated with the claims file.  Therefore, the Board's directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran has peripheral neuropathy of the left lower extremity that is causally and etiologically related to his diabetes mellitus.

2.  The Veteran has peripheral neuropathy of the right lower extremity that is causally and etiologically related to his diabetes mellitus.

CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the left lower extremity as secondary to service-connected diabetes mellitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The criteria for service connection for peripheral neuropathy of the left lower extremity as secondary to service-connected diabetes mellitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2012).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Veteran contends that he has peripheral neuropathy that is causally or etiologically related to his diabetes mellitus.  

VA treatment records show a diagnosis of peripheral neuropathy.  The record also includes positive associations between the Veteran's peripheral neuropathy and his diabetes, to include, but not limited to, records dated September 2006, April 2007, November 2008, March 2009, September 2009, April 2010, December 2010, February 2011, January 2012, and March 2012.

The Board also notes that VA treatment records show no neuropathy prior to that time.  The Veteran had a normal diabetic foot exam in May 2003.  His sensations were intact in the lower extremities in October 2004.  

The Board acknowledges that the VA examiners in December 2008, February 2013, and July 2013 have determined that the Veteran's does not have peripheral neuropathy related to his diabetes.  The December 2008 examiner noted that the Veteran was diabetic since 2000, but had pain in his legs for 15 to 20 years.  He found that the Veteran's neuropathy predated his diabetes.  The Board notes that, although the Veteran noted pain in his legs prior to the onset of his diabetes, the Veteran was not diagnosed with peripheral neuropathy until after the onset of diabetes.  Additionally, the Veteran had other conditions that could cause pain in the legs and may have pre-dated the diagnosis of diabetes.  Finally, although the Veteran is noted as reporting onset of pain in the legs 15 to 20 years prior, he has since asserted that the statement was incorrect.  Based on these inconsistencies, the Board finds that the December 2008 VA examiner's opinion is inadequate. 

Regarding the February 2013 VA examination, the examiner noted no diagnosis of peripheral neuropathy of the bilateral lower extremities.  The examiner associated the Veteran's symptoms with his arteriosclerosis.  The Board notes, however, that numerous treatment records and examinations shows that he has peripheral neuropathy.  Because the Veteran has a current diagnosis of peripheral neuropathy the Board finds the February 2013 examiner's opinion is also inadequate.  

Turning next to the July 2013 VA examination, the examiner again noted that the Veteran's neuropathy predates the diagnosis of diabetes from 12 to 15 years prior.  Again, the Board points out that the medical treatment records indicate a diagnosis of peripheral neuropathy subsequent to the Veteran's diagnosis of diabetes mellitus.  Although the Veteran may have experienced pain in his legs prior to the onset of diabetes, there is no evidence that the current peripheral neuropathy was the cause of those symptoms.  Again, the Board finds the July 2013 examiner's opinion to be inadequate.  

When disregarding the VA examiners opinions, the Board is left with a record that contains medical evidence indicating onset of peripheral neuropathy subsequent to the diagnosis of diabetes mellitus.  The treatment records also indicate that the Veteran's peripheral neuropathy is causally related to the Veteran's diabetes mellitus, as shown by numerous diagnoses of and references to diabetic neuropathy and statements indicating that the Veteran's peripheral neuropathy is secondary to his diabetes mellitus.

Although the evidence is not overwhelming or incontrovertible, when resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's peripheral neuropathy of the lower extremities is causally and etiologically related to his diabetes mellitus.  Therefore, service connection for peripheral neuropathy is warranted.  


ORDER

Service connection for peripheral neuropathy of the left lower extremity as secondary to the Veteran's service-connected diabetes mellitus is granted.

Service connection for peripheral neuropathy of the right lower extremity as secondary to the Veteran's service-connected diabetes mellitus is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


